Metcalf, J.
The third section of the insolvent act, (St. 1838, c. 163,) describes the debts which may be proved and allowed against an insolvent debtor’s estate, and declares thrnt no debt other than those thus described shall be proved vr allowed. Is the appellant’s claim such a debt of Johnson Daniels as is described in that section ? The court are of opinion that it is not, and therefore that the judge of insolvency rightly refused to allow it. The first two kinds of debts described in that section are debts of the insolvent debtor, due and payable at the time of the first publication of notice that a warrant has issued against his estate, and debts then absolutely due, although not payable till afterwards. But the agreement of Johnson & Daniels to pay to Emmons, Danforth & Scuddor the debt due to them from Johnson & Morton, and to indemnify Morton against his liability to pay it, did not create a debt from them to him of either of these two kinds. A promise to pay the promisee’s debt, and to indemnify him against it, does not create a “ debt due ” to him from the promisor, in any legal sense of those words. It creates a contract for the performance of a future act, or future acts, by the promisor, and entitles the promisee to an action against him for a breach of that contract.
There is only one other kind of debt described in the third section of the insolvent act, to which the appellant has referred in support of his claim; namely, “ the payment of any sum by *18any surety of the debtor in any contract whatsoever,” although such payment shall be made after the first publication of notice that a warrant has issued against the debtor’s estate. But the appellant was not a surety for the debt due to Emmons, Danforth & Scudder. He was a principal debtor, and in paying it he paid his own debt. A surety is he who becomes answerable, by contract with another, for the payment to him of a third person’s debt, or for the performance of a third person’s other undertaking or duty. In this case, Johnson & Daniels did nothing which rendered them answerable to Emmons, Danforth & Scudder, for the payment of Johnson & Morton’s debt to them ; Dow v. Clark, 7 Gray, 198; and if they had, that would not have made Morton their surety. See Mayer v. Meakin, Gow, 183.
Perhaps a claim like this, and sundry other claims, might well nave been made provable under the insolvent act of 1838. The court, however, cannot extend that act to any cases for which it has not in terms provided.

Decree of the judge of insolvency affirmed.